
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.29


KCI Europe Holding B.V.
and —
JöRG MENTEN

--------------------------------------------------------------------------------


CONTRACT OF EMPLOYMENT


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS AGREEMENT is made on 1 July 2001

BETWEEN:—

KCI Europe Holding B.V., a company incorporated under the laws of the
Netherlands, having its statutory seat in Zeist, The Netherlands and its
principle place of business at Bergveste 12, "t Rondeel, 3992 DE Houten, The
Netherlands, hereinafter referred to as "the Company';

and

Jörg Menten, born on 29 December 1957, residing at Forggenseestrasse 27, 68219
Mannheim, Germany, hereinafter referred to as "the Employee';

THE PARTIES AGREE AS FOLLOWS:

1. DEFINITIONS

In this agreement unless the context otherwise requires:

"Board" means the management board of the Company;

"Company" means KCI Europe Holding B.V., or if the context so requires, for
example in Schedule I and 2, its holding company and all subsidiary and
associated companies of its holding company;

2. AGREEMENT, DURATION, PROBATIONARY PERIOD AND NOTICE OF    TERMINATION

2.1The Company shall engage the Employee and the Employee shall serve the
Company as hereinafter provided (the "Agreement").

2.2This Agreement shall commence on 1 November 2001.

2.3This Agreement is entered into for an indefinite period of time.

2.4No trial period shall apply.

2.5This Agreement shall terminate in any event without notice being required on
the first day of the month following the date on which the Employee reaches the
age of 65, unless the pension scheme of the Employee provides for an earlier
date.

2.6This Agreement may be terminated by either party in writing, with due
observance of the statutory notice period. In the event of termination of the
Agremeent by or upon request of the Company for any reason other than
malfeasance or acts of moral turpitude or for any reason other than an "urgent
reason' ("dringende reden) as meant in article 7:685 sub 2 of the Dutch Civil
Code ("BW), the Employee will be provided a severance package equivalent to six
(6) months salary as meant in article 5.1 of this Agreement.

3. DUTIES AND PLACE OF EMPLOYMENT

3.1The Employee is employed as President KCI International Division, responsible
for the overall management and profitability of all KCI International Division's
country organisations; Australia, Austria, Canada, Denmark, France, Germany,
Ireland, Italy, Netherlands, Puerto Rico, South Africa, Spain, Sweden,
Switzerland, United Kingdom, South America, Asia and the Middle East.

3.2The place of work will be the offices of the Company in Schiphol Rijk and any
of the Company's above mentioned country organisations offices.

3.3The Company will be entitled, after consultation with the Employee, to change
the place of employment.

1

--------------------------------------------------------------------------------

3.4The Company forms part of the "KCI-group". The Employee agrees to perform
activities for other companies within the KCI-group or to be transferred to
another company within the KCI-group upon the reasonable request of the Board of
the Company or holding company of the KCI-group.

3.5The Employee will be required to work for 40 (forty) hours per week and 8
(eight) hours per day, unless otherwise agreed to and approved by his direct
supervisors. The Employee may be required to work additional hours without extra
remuneration as may be necessary for the proper performance of his duties.

4. HOLIDAY ENTITLEMENT

4.1During the Agreement the Employee shall be entitled to 24 working days'
holiday (in addition to public holidays), in each calendar year (January to
December) at full salary, to be taken at such time or times as may be approved
by the Employee's direct supervisor. The legal minimum for holidays amounts to
20 days on fulltime employment each year and therefore 4 holidays per year can
be qualified as exceeding the statutory holidays ("bovenwettelijke
vakantiedagen"). If and to the extent the Employee does not take these holidays,
the Company has the right to pay out these holidays.

4.2Additionally, the Employee shall be entitled to 4 so-called "ATV-days' in
each calendar year (January to December) at full salary, one of each to be taken
in each quarter of the calendar year.

4.3The Employee shall inform the Company in writing of at least two weeks in
advance of his wish to take holidays and for which period, also stipulating the
duration of his proposed holiday, in order to enable the Company to decide
whether the proposal of the Employee with respect to his holidays does not harm
the reasonable interests of the Company.

4.4Upon the termination of the Agreement either the Employee shall be entitled
to receive payment in lieu of accrued holidays not taken at that date or the
Company shall be entitled to make a deduction from the Employee's remuneration
in respect of holidays taken in excess of the accrued entitlement.

5 REMUNERATION

5.1During the Agreement and as remuneration for his services hereunder, the
Employee shall receive a fixed salary at the rate of NLG 451,805/EUR 205,020
gross per annum, payable in arrears in equal monthly instalments on or before
the last working day of each calendar month. This salary is inclusive of 8%
holiday allowance. If and in sofar as the 30% ruling referred to in Article 9 of
the Dutch Wage Tax Act 1964 has been issued, the salary agreed upon and in
connection with, this employment contract, will be reduced in such a manner that
100/70 of the further determined salary as such, equals the originally agreed
upon salary.If and in sofar as the above stated is applicable, the Employee will
receive an allowance for expatriate expenses, equal to 30/70 of said further
determined salary. The Employee acknowledges that application of the 30% ruling
according to above mentioned construction and in accordance with the
implications of said ruling, can and will impact any and all salary related
benefits such as pension and social security benefits.

5.2The salary shall be reviewed, along with the Employee's performance, in
January of each year, commencing in 2002.

5.3In addition to the annual salary, the Employee will be eligible to
participate in the Company's Management Incentive Plan with an annual target
bonus of 40% of the base salary. If necessary, the target bonus will be adjusted
based on the actual start date. Bonus payments are determined on a combination
of individual, division and corporate performance and will be contingent upon
the Employee remaining in a bonus eligible position, as defined in the Company's
Management Incentive Plan, on December 31 of a calendar year. If the bonus is
paid out, this will be in accordance with the terms of the 30% ruling as set out
in article 5.1

2

--------------------------------------------------------------------------------

5.4The Employee will be recommended to the Stock Option Committee of the Board
of Directors of KCI, the parent company, for a grant of 264,285 non-qualified
stock options at the exercise price of $4.8135 per option. The stock options
will consist of two stock option grants. One grant of 50,000 shares of common
stock shall be from the original authorized allotment of shares from the KCI
Management Equity Plan ("Equity Options"). The second grant of 214,285 shares of
common stock shall be from the amended authorized allotment of shares from the
KCI Management Equity Plan. This second grant will consist of two groups of
options consisting of 100,000 shares of common stock (the "Base Options") and
114,285 shares of common stock (the "Liquidity Options"). The Equity and Base
Options will vest at a rate of twenty percent (20%) on each anniversary of your
employment. The Liquidity Options will vest upon the occurrence of a "Liquidity
Event" (as defined in the Management Equity Agreement the Employee will sign in
connection with the grants). Other terms and conditions related to the
Employee's options will be set forth in a Management Equity Agreement executed
by the Employee. If and to the extend permitted by Dutch (tax) law, the 30%
ruling will be applied to any tax benefits related to the stock options.

5.5Any salary payable to the Employee shall be subject to any applicable
withholdings which may be imposed by any (governmental or other) authority
having jurisdiction over this Agreement and any such withholdings shall be
deducted by the Company from the salary payments made by the Company to the
Employee under this agreement.

5.6The Employee shall be entitled to participate in the Group Personal Pension
Plan, Surviving Partner Insurance, Private Medical Expenses Insurance,
Disability Insurance, Saving Schemes and Travel Insurance insofar as travel for
business purposes is required. The Employee confirms to be familiar with the
prevailing schemes of the Company. The parties agree to fulfil the obligations
arising from such schemes. The Employee or his next-of-kin shall enjoy such
pension rights as determined in the prevailing schemes of the Company.

6 COMPANY CAR

6.1To assist in the performance of the duties hereunder the Company shall during
the Agreement provide the Employee with a car of a cost and type applicable to
his seniority (lease cost of max. NLG 3,856/EUR 1,750 per month, excluding VAT,
excluding fuel), or similar car allowance, and subject to any terms and
conditions of the company's car policy.

7 EXPENSES

7.1The Employee shall be reimbursed for all reasonable expenses relating to
travelling, hotel accommodation and/or other expenses properly authorised by the
Company and incurred in the performance of the duties hereunder, which expenses
shall be evidenced in such manner as the Company may specify from time to time.

8 CONFIDENTIAL INFORMATION AND RETURN OF COMPANY PROPERTY

8.1The Employee shall throughout the duration of this agreement and after the
termination thereof for whatever reason, refrain from disclosing in any manner
to any individual (including other personnel of the Company, unless such
personnel must be informed in connection with their work for the Company) any
information of a confidential nature concerning the Company, which has become
known to the Employee as a result of his employment with the Company and of
which the Employee knows or should have known to be of a confidential nature.

8.2The Employee shall neither have nor keep in his possession, any documents
and/or correspondence and/or data carriers and/or copies thereof in any manner
whatsoever, which belong to the Company and which have been made available to
the Employee as a result of his employment, except insofar as and for as long as
necessary for the performance of his duties for the Company.

3

--------------------------------------------------------------------------------

In any event, the Employee will be obliged to immediately return to the Company,
without necessitating the need for any request to be made, any and all such
documents and/or correspondence and/or data carriers and/or copies thereof at
termination of the Agreement or on suspension of the Employee from active duty
for whatever reason.

8.3Furthermore, the Employee is required to deliver to the Company on request or
before the end of his employment (or immediately should his employment terminate
without notice) all other property belonging to the Company, including but not
limited to (office) keys, computer hard- and software, mobile phones etc. The
Employee will be required to sign a release form, stating that all such property
has been duly returned.

9 TRADE SECRETS AND/OR INTELLECTUAL PROPERTY, CONFIDENTIAL/ PROPRIETARY
INFORMATION AND NON-SOLLICITATION

9.1The Employee shall be subject to the Company's policy in respect of trade
secrets, confidential/proprietary information and non-solicitation as set out in
Schedule 1 attached.

10 CONFLICT OF INTEREST AND INTEGRITY POLICY

10.1The Employee shall be subject to the Company's policy in respect of conflict
of interest and integrity as set out in Schedule 2 attached.

11 SICKNESS/INCAPACITY FOR WORK

11.1In the event of sickness as defined in article 7:629 of the Civil Code, the
Employee shall notify the Company, specifically the Employee's immediate
supervisor and the Human Resources department, as soon as possible, but in any
case before 10.00 am at the latest on the first day of sickness. The Employee
shall observe the Company's policy pertaining to sickness, as determined by the
Company from time to time.

11.2In the event of sickness, the Company shall from the first day of sickness
pay to the Employee 100% of his salary and holiday allowance up to a maximum
period of 52 weeks as from the first day of sickness, if the Company is under
the obligation to pay salary in accordance with article 7:629 sub 1 of the Civil
Code.

11.3With respect to the part of the salary paid by the Company to the Employee
that exceeds the minimum obligation of the Company to pay 70% of the salary to
the Employee in the event of sickness as set out in article 7:629 sub 1 of the
Dutch Civil Code, the following shall apply. If the Employee can validly claim
damages from a third party as a result of loss of salary, the Company shall
satisfy payment by means of advanced payments on the compensation to be received
from the third party. The Employee hereby assigns his rights to damages
vis-à-vis the third party concerned up to the total amount of advanced payments
made to the Company. The advanced payments shall be set-off by the Company if
the compensation is paid, or, as the case may be, in proportion thereto.

11.4The Employee shall be entitled to participate in the group "WAO-gat"
insurance (disability insurance) that provides for supplementary payments after
the first 52 weeks of sickness, up to a maximum of 70% of the Employee's salary
under the conditions and for the period as detailed in the insurance policy.

12 NOTICES

12.1Any notice to be given hereunder shall be in writing, delivered by
registered mail and/or courier service.

4

--------------------------------------------------------------------------------

13 DISCIPLINARY RULES AND PROCEDURES

13.1Any single act of gross misconduct, or persistent failure to comply with a
reasonable instruction or reasonable instructions given to the Employee may
result in summary dismissal.

14 PREVIOUS CONTRACTS

14.1This Agreement substitutes any previous contract of service between the
Company or any of the Group Companies and the Employee, which shall be deemed to
have been terminated by mutual consent as from the commencement of the
Agreement.

14.2The Employee hereby warrants and represents to the Company that he shall
not, in entering into this agreement or carrying out his duties hereunder, be in
breach of any terms of employment whether expressed or implied or any other
obligation binding him.

15 CONSTRUCTION

15.1The headings in this agreement are inserted for convenience only and shall
not affect its construction.

16 OTHER APPLICABLE RULES

16.1In addition to the provision contained in this agreement, the conditions of
employment as determined by the Company from time to time and laid down in the
Employee Handbook shall apply to the Employee. A copy of these conditions has
been provided to the Employee.

17 UNILATERAL AMENDMENTS

17.1The Company reserves the right to unilaterally amend the employment
conditions and the provisions of the employment agreement in the event that such
amendment is of such importance to its interests that any possible interest of
the Employee that is affected by the amendment must be superseded.

18 GOVERNING LAW, NO CAO

18.1This agreement shall be governed by Dutch law.

18.2No Collective Labour Agreement ("CAO") is applicable to this agreement.

        Agreed and signed in duplicate on:

Signed by the said Employee:
Jörg Menten   Date:
Place:
Signature:   1 July 2001
Schiphol-Rijk
/s/ Jörg Menten
Signed by Frank DiLazarro
for and on behalf of
KCI Europe Holding BV
 
Date:
Place:
Signature:
 
1 July 2001
San Antonio
/s/ Frank DiLazarro

5

--------------------------------------------------------------------------------


SCHEDULE 1

TRADE SECRETS AND/OR INTELLECTUAL PROPERTY, CONFIDENTIAL/PROPRIETORY INFORMATION
AND NON-SOLLICITATION


During the Agreement, the Employee will acquire knowledge of confidential and
propriety information regarding, among other things, the Company's present and
future operations, its customers and suppliers, pricing and bidding strategies,
and the methods used by the Company and its employees.

Therefore, the Employee hereby agrees to the following:

•TRADE SECRETS AND/OR INTELLECTUAL PROPERTY

During the Agreement and after the termination of the Agreement the Employee
will hold in a fiduciary capacity for the benefit of the Company, and shall not
directly or indirectly use or disclose any Trade Secret and/or Intellectual
Property, as defined below, that the Employee may require during the Agreement
for so long as such information remains a trade secret. The term "Trade Secret
and/or Intellectual Property" as used in this agreement shall mean information
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans or a list of actual or
potential customers or suppliers which:

(1)derives economic value, actual or potential from not being generally known
to, and not being readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use; and

(2)is the subject of reasonable efforts by the Company or its Group to maintain
its confidentiality.



•CONFIDENTIAL/PROPRIETARY INFORMATION

In addition to the above and not in limitation thereof, the Employee agrees
that, during the Agreement and for a period of 2 (two) years after termination,
the Employee will hold in a fiduciary capacity for the benefit of the Company
and shall not directly or indirectly use or disclose, any Confidential or
Proprietary information, as defined below, that the Employee may have acquired
(whether or not developed or compiled by the Employee and whether or not the
Employee was authorised to have access to such information) during the term of,
in the course of or as a result of the Agreement. The term"Confidential/
Proprietary Information" as used in this Agreement means any secret,
confidential, or proprietary information of the Company not otherwise included
in the definition of "Trade Secret and/or Intellectual Property" above and does
not include information that has become generally available to the public by the
act of one who has the right to disclose such information without violating any
right of any clients, customers and/or business relations of the Company to
which such information pertains.

•NON-SOLICITATION

The Employee agrees that for a period of 6 (six) months after termination of the
Agreement for any reason whatsoever, he will not attempt to solicit, interfere
with, endeavour to entice away from the Company and/or hire for any purpose
whatsoever (whether as an employee, consultant, adviser, independent contractor
or otherwise) any senior employee of the Company or any person who was a senior
employee of the Company at any time during the 1 (one) year period prior to
termination of the Agreement, in either case provided that the Employee had
contact with such employee during the 1 (one) year prior to termination of
employment.

6

--------------------------------------------------------------------------------



The covenants contained in this Schedule shall inure to the benefit of the
Company, and successor of it and every subsidiary and affiliate.

In the event of any breach by the Employee of any of the obligations referred to
in above articles and paragraphs, the Employee shall contrary to article 7:650
sub 3, 4 and 5 of the Civil Code, without any notice of default being required,
pay to the Company for each such breach, a penalty amounting to EUR 10,000 plus
a penalty of EUR 1,000 for each day such breach occurs and continues.
Alternatively, the Company will be entitled to claim full damages.

Signed by the said Employee:
Jörg Menten   Date:
Place:
Signature:   1 July 2001
Schiphol-Rijk
/s/ Jörg Menten

7

--------------------------------------------------------------------------------


SCHEDULE 2

CONFLICT OF INTEREST AND INTEGRITY POLICY


An employee of the Company shall conduct his business and personal affairs with
such ethics and integrity that no conflict of interest with the Company's
business, real or implied, can be construed. A conflict of interest shall be
deemed to exist if an employee or an Affiliate (as defined hereunder) of an
employee has any interest (including, but not limited to equity ownership,
interest arrangement, commission, gift) direct or indirect, in a client,
supplier, contractor, or other principle dealing with the Company and that
interest is of such extent or nature that it might reasonably be perceived by
the Board to affect the employee's judgement or decisions exercised on behalf of
the Company.

An employee or any affiliate of the employee shall not personally or on behalf
of the Company receive or be involved with any kickbacks, bribes, gratuities,
reciprocal arrangements or other improper or illegal arrangements, or benefit
personally from any rebates or discounts, with any other organisations and
personnel conducting or soliciting, currently or prospectively, the business
with the Company.

An employee of the Company shall not bring the company into disrepute. More
specifically, an employee or any affiliate of an employee shall not permit or be
involved in any direct or indirect pay, award, commission, or other compensation
to any person or organisation for purposes of improperly or illegally inducing
action of any kind whatsoever.

Where any questionable outside business activity is contemplated, an employee
must obtain prior approval of the Board.

For purposes of this policy, affiliate shall include, but not limited to, any
relative by blood or by marriage or any entity in which the employee or any such
relative may have any financial, voting, controlling and/or management interest.

Signed by the said Employee:
Jörg Menten   Date:
Place:
Signature:   1 July 2001
Schiphol-Rijk
/s/ Jörg Menten

8

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.29



SCHEDULE 1 TRADE SECRETS AND/OR INTELLECTUAL PROPERTY, CONFIDENTIAL/PROPRIETORY
INFORMATION AND NON-SOLLICITATION
SCHEDULE 2 CONFLICT OF INTEREST AND INTEGRITY POLICY
